Title: To James Madison from Charles Willing Byrd, 12 February 1807
From: Byrd, Charles Willing
To: Madison, James



My dear Sir
Brandon 12th. of Feb 1807

A bill, as you probably know, has passed the Senate this session, entitled "an Act establishing circuit courts and abridging the jurisdiction of the district courts, in the districts of Kentucky, Tennessee and Ohio," and it appears that a committee in the lower house to whom the bill was referd, have reported their agreement to the same with sundry amendments.  It seems probable that this bill, the details of which I have not yet seen, will be enacted into a law, and that circuit Judges will be created under it (one two or more) and that there will be a consequent appointment by the President and Senate.
Will you do me the favor to mention my name to the Executive as an applicant for a seat on the bench of that court?  You will perhaps remember (and if you do not I shall always recollect it with pleasure and gratitude, at least I was so informed) that you were instrumental in procuring for me the appointment I now hold of Judge of the district of Ohio.  This circumstance does not furnish an apology for the liberty I have taken with you on the present occasion, but it will account for my intrusion upon your time and attention.  I am with every sentiment of respectful consideration your most ob servt,

Charles Willing Byrd.

